19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Timothy HEALY, Defendant-Appellant.
No. 93-7028.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 8, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexander.  W. Curtis Sewell, Magistrate Judge.  (CA-92-542-M).
Michael Timothy Healty, appellant pro se.
Helen F. Fahey, United States Attorney, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order that denied his petition for release pending disposition of his 28 U.S.C. Sec. 2255 (1988) petition as moot because Appellant is no longer in custody.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.*  United States v. Healy, No. CA-92-542-M (E.D. Va.  May 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Healy consented to jurisdiction of a magistrate judge under 28 U.S.C.A. Sec. 636(a) (West 1993)